In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
         ___________________________
              No. 02-20-00010-CV
         ___________________________

IN THE ESTATE OF JOHN DAVID HARRIS, DECEASED




        On Appeal from Probate Court No. 2
                Tarrant County, Texas
         Trial Court No. 2011-PR00903-1-2


       Before Bassel, Womack, and Wallach, JJ.
         Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Pro se Appellant David Glen Harris attempts to appeal from an order denying

his motion to recuse. We dismiss this appeal for want of jurisdiction.

      On December 13, 2019, a statutory probate court denied Appellant’s motion to

recuse. Appellant filed a notice of appeal, and on January 14, 2020, we notified him

of our concern that this court lacks jurisdiction over this appeal because the “Order

Denying Motion for Recusal” does not appear to be a final judgment or an appealable

interlocutory order.   We also stated that the appeal would be dismissed unless

Appellant or any party desiring to continue the appeal filed with the court, on or

before January 24, 2020, a response showing grounds for continuing the appeal.

Although Appellant filed a response, he did not demonstrate the existence of a final

judgment or an appealable interlocutory order and instead focused on his arguments

about why he contends the probate court erred in denying the motion to recuse.

      Generally, an appeal may be taken only from a final judgment or order. Estate

of Harris, No. 02-17-00108-CV, 2017 WL 2590574, at *2 (Tex. App.—Fort Worth

June 15, 2017, pet. denied) (per curiam) (mem. op.) (citing Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195, 200 (Tex. 2001)). We may immediately consider appeals from

interlocutory orders if a statute explicitly provides appellate jurisdiction.    In re

Guardianship of Hart, 460 S.W.3d 742, 743 (Tex. App.—Fort Worth 2015, no pet.) (per

curiam) (citing De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006) (op. on reh’g)).

“It is clear that a party may appeal from an order denying a motion to recuse a judge

                                           2
of a statutory probate court only after final judgment has been entered.” Id.; see also

Tex. Est. Code Ann. § 32.001(c); Tex. Gov’t Code Ann. § 25.00255(a); Tex. R. Civ. P.

18a(j)(1)(A).   Because the order from which Appellant attempts to appeal is an

unappealable interlocutory order, we dismiss this appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f); see also Aguilar v. Morales, No. 04-16-00382-CV, 2017
WL 4158090, at *5 (Tex. App.—San Antonio Sept. 20, 2017, no pet.) (mem. op.); In re

Guardianship of Hart, 460 S.W.3d at 743.

                                                     Per Curiam

Delivered: February 20, 2020




                                           3